DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-5, 9, 13-15, 18, and 20 drawn to a sterile product bag comprising a bladder, a stem and a filter disposed in line with the stem, and a vial adapter.
Group II, claim(s) 24, drawn to a sterile product bag comprising a bladder a stem, a filter disposed in line with the stem and a bladder comprising a peelable seal formed by a bond between adjacent interior surface portions of the front rear films.
Group III, claim(s) 44, drawn to a method of reconstituting a medicinal substance comprising provide a bladder, a stem, a filter disposed in line with the stem, and providing a vial adapter.
Group IV, claim(s) 62-64, drawn to a method of reconstituting a medicinal substance comprising providing a bladder, a stem, a filter disposed in line with the stem, and sealing and cutting the stem between the filter and the bladder
Group V, claim(s) 65, , drawn to a method preparing dose for patient delivery comprising a bladder, a stem, a filter disposed in line with the stem, and withdrawing a plurality of distinct and separate doses of the at least one sterile medical solution from the chamber through a LAD
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder,, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa (US 20140221873 A1, provided by ISR).  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups I and II.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups I and III.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups I and IV.
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups I and V.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa. Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups II and III.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups II and IV.
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical .
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups III and IV.
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa. Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups III and V.
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa .  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, filter 12). Since the technical does not make a contribution over Hayakawa, unity of invention lacks a posteriori between groups IV and V.
Further upon the election of invention I, This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a device comprises a filter comprises a plurality of parallel hollow fiber membrane filters secured in a side-by-side configuration (Claim 13 in part, as shown in figure 13).
Species A: a device comprises a filter comprises a plurality of parallel hollow fiber membrane filters arranged in a circular pattern (Claim 14 in part, as shown in figures 18-20).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a sterile product bag comprising a bladder, a stem, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hayakawa.  Hayakawa teaches a blood sample container comprising a bladder (figure 1, container body section 2), a stem (figure 1, tube 8), and a filter (figure 1, .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                                          

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781